DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed February 1, 2022 (hereafter the “2/1 Reply”) has been entered, and Claims 3, 9, 12, 16 and 20 have been canceled.  New Claim 23 has been entered. 
Claims 1, 4-8, 11, 13-15, 17-19 and 21-23 are pending. 

Sequence Listing
The Sequence Listing filed February 1, 2022 has been entered.  
SEQ ID NO:1 in that Listing is identified as an amino acid sequence of 473 residues.  
The instant specification discloses “[t]he protein sequence (SEQ ID NO:1) for E. coli ALP is shown in Fig. 2” (see pg 9, ¶0049, 1st sentence).  A review of instant Figure 2 shows an amino acid sequence of 471 residues.  
SEQ ID NO:1 appears to differ from the sequence in Figure 2 at positions 451-452, which are Thr and Leu (followed by Val and Val). This is in contrast to positions 451-452 in Figure 2 being Val and Val.  Thus SEQ ID NO:1 appears to include an insertion of Thr and Leu relative to the sequence in Figure 2.  
In addition to the above, position 447 in SEQ ID NO:1 is Glu while position 447 in Figure 2 is H (histidine).  
Applicant is urged to file a corrected Sequence Listing after a careful review. 

Priority
As previously indicated, the effective filing date for the pending Claims is June 20, 2019, the filing date of the instant application.  

Drawings
Figure 2 is objected to as failing to comply with 37 CFR 1.821(c) because it does not include the required sequence identifier (SEQ ID NO).  The figure contains an amino acid sequence that lacks identification with a SEQ ID NO.  The required sequence identifier must appear in the drawing or in the brief description of the drawings.  Appropriate correction is required.  See MPEP 2422.02.  

Specification
In light of amendment to the specification, the previous objection to the disclosure because of minor informalities has been withdrawn. 

The disclosure is objected to as failing to comply with 37 CFR 1.821(d) because it does not include required sequence identifiers (by SEQ ID NO).  
There is an amino acid sequence of 4 or more residues in the Table (see line 4 therein) on page 12 of the specification that lacks identification with a SEQ ID NO.  It is noted that the sequence appears to be that of SEQ ID NO:5 in the Sequence Listing filed February 1, 2022.  
Appropriate correction is required.  See MPEP 2422.02.  

In addition to the above, the specification is objected to for incorrect SEQ ID NOs in the table between ¶¶0031-0032 on pages 5-6.  The SEQ ID NOs in the table are incorrect relative to the Sequence Listing filed February 1, 2022.  
Appropriate correction is required.  See MPEP 2422.02.  

The Sequence Listing filed February 1, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  as described in the Sequence Listing section above, SEQ ID NO:1 as filed February 1, 2022 is a 473 amino acid residue sequence that is not disclosed in the instant application as filed.  
Moreover, the instant specification includes disclosure regarding “[t]he protein sequence (SEQ ID NO:1)” on page 9, ¶0049, which is a reference to the previously undisclosed 473 residue sequence.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
As previously indicated, the recitation of “identifying an area on the surface of an enzyme having one to three targeted loops…” in Claim 1, line 2, has been broadly interpreted (with considerations of the limitations regarding “target loops”, “linked loop”, “3 or more residues”, and “up to 10 residues” in lines 2-5) as referring to the “enzyme” as a whole, rather than only to the “surface” thereof.  
Stated differently, the first step of “identifying” in lines 2-5 has been broadly interpreted as encompassing embodiments where the “identifying [of] an area on the surface of an enzyme” includes the additional features of 
“having one to three targeted loops including one linked loop, wherein at least one of the loops including 3 or more residues without backbone hydrogen bonding and consisting of up to 10 residues designated as the targeted loop,” (in lines 2-5)

relative to “an area on the surface of an enzyme” or relative to the enzyme as a whole.  
Thus, the claims have been interpreted as directed to embodiments comprising the first step of “identifying” where either “an area on the surface of an enzyme”, or the enzyme itself, has 
“one to three targeted loops including one linked loop, wherein at least one of the loops including 3 or more residues without backbone hydrogen bonding and consisting of up to 10 residues designated as the targeted loop”.

This interpretation is consistent with the ability of a skilled artisan to (A) focus “on the surface of an enzyme” when “identifying an area” having the additional (loop-related) features quoted above, or (B) focus on an enzyme as a whole to determine the additional (loop-related) features quoted above followed by “identifying” those that are “on the surface” of the enzyme (because locations “on the surface” with the features form “an area” as required by the claim). 
And as depicted in Figure 1 of the instant application, an E. coli alkaline phosphatase (ALP) enzyme does not have flat or planar surfaces.  Additionally, Millán (“Structure, substrate specificity and functional relatedness to other members of a large superfamily of enzymes." Purinergic Signal 2006 Jun;2(2):335-41. doi: 10.1007/s11302-005-5435-6. Epub 2006 Jun 17), teaches the non-planar nature of a human ALP’s surfaces (see pg 337, Fig 1).  Millán also teaches the structural similarities among alkaline phosphatases, including between E. coli and human placental alkaline phosphatases (see e.g. abstract and pgs 336-338, including Figs 1-3).  

Claim Objections – Withdrawn
In light of amendments to Claim 1, the previous objections thereto has been withdrawn.

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of claim cancellations and amendments, the previous rejection of Claims 1, 3-9 and 11-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of claim cancellations and amendments, the previous rejection of Claims 1, 3-9 and 11-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
In light of claim cancellations and amendments, the previous rejection of Claims 1, 4-7, 11, 13-15, 17-19 and 21-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to reasonably provide enablement for methods that include use of all other enzymes beyond ALP has been withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 11, 13-15, 17-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The inclusion of Claims 4-8, 11, 13-15, 17-19 and 21-23 are due to their dependencies from Claim 1. 
This rejection has not been previously presented.
Amended Claim 1, lines 3-5, recites a first step of
“identifying an area on the surface of an enzyme having one to three targeted loops including one linked loop, wherein at least one of the loops including 3 or more residues without backbone hydrogen bonding and consisting of up to 10 residues designated as the targeted loop” (underlining added).  

This step can be interpreted as encompassing the following three possibilities:
--identifying an area on the surface of an enzyme having one to three targeted loops including one linked loop, wherein (up to three) loops including 3 or more residues without backbone hydrogen bonding and consisting of up to 10 residues is designated as the targeted loop-- 

and
--identifying an area on the surface of an enzyme having one to three targeted loops including one linked loop, wherein two of the (up to three) loops including 3 or more residues without backbone hydrogen bonding and consisting of up to 10 residues are designated as the targeted loop-- 

and
--identifying an area on the surface of an enzyme having one to three targeted loops including one linked loop, wherein three of the (up to three) loops including 3 or more residues without backbone hydrogen bonding and consisting of up to 10 residues are designated as the targeted loop-- 

Simple inspection of the first possibility above shows that insertion of “is” is needed to grammatically link “designated as” to “one of”.  Similarly in the second and third possibilities, the insertion of “are” is needed to grammatically link “designated as” to “two of” and “three of”.  
And as evident from the plain wording of the first possibility above, the features of “3 or more residues without backbone hydrogen bonding” and “up to 10 residues” in length are present in that one loop (of the up to three loops).  But this understanding is not clearly applicable to the second and third possibilities.  
As evident from the second and third possibilities above, embodiments of Claim 1 comprising two, or three, loops are ambiguous as to whether the features of “3 or more residues without backbone hydrogen bonding” and “up to 10 residues” in size are present (A) in each loop (of the two, or three, loops) or (B) among the two (or three) loops.  While (A) is consistent with the first possibility above, (B) is not necessarily consistent with the first possibility and is not excluded by the wording of Claim 1.  
This ambiguity leaves the metes and bounds of Claim 1 unclear, and so renders Claims 1, 4-8, 11, 13-15, 17-19 and 21-23 indefinite. 
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, the following revision to the above quoted step would remove the ambiguity:
--identifying an area on the surface of an enzyme having one to three targeted loops including one linked loop, wherein each, of at least one of said loops designated as the target loop, includes 3 or more residues without backbone hydrogen bonding and consists of up to 10 residues 

Additionally, Claim 1 recites the term “said enzyme” (see line 10 within the second step of “creating”).  It is unclear as to whether the “enzyme” in that term refers to “an enzyme” in the first step of “identifying” (see lines 2-5) or to the “recombinant enzyme” in the second step of “creating”.  
This ambiguity renders Claims 1, 4-8, 11, 13-15, 17-19 and 21-23 indefinite. 
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, the following revision to the second step of “creating” is suggested to remove the ambiguity:
--creating an expression library of more than a thousand recombinant clones expressing said enzyme as a recombinant enzyme, wherein the expression library expresses a recombinant enzyme comprising 90% sequence identity with an alkaline phosphatase (ALP) enzyme wherein a segment within one, two or all of the targeted loops of said enzyme are replaced with a different segment of from three to fourteen amino acid residue segments--.

It is noted that the above suggestion affirmatively relates the “recombinant enzyme” in the second step of “creating” to “an enzyme” in the first step of “identifying”.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 11, 13-15, 17-19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection and has not been previously presented.  
Regarding Claim 1 and dependent Claims 4-8, 11, 13-15, 17-19 and 21-22, the second step of “creating” in Claim 1 is as follows:  
“creating an expression library of more than a thousand recombinant clones expressing recombinant enzyme, wherein the expression library expresses a recombinant enzyme comprising 90% sequence identity with an alkaline phosphatase (ALP) enzyme wherein a segment within one, two or all of the targeted loops of said enzyme are replaced with a different segment of from three to fourteen amino acid residue segments” (emphasis added). 

Additionally, dependent Claim 8 recites “wherein the ALP enzyme comprises 90% sequence identity with SEQ ID NO:1” (emphasis added).  
The above step in Claim 1 encompasses a library that “expresses a recombinant enzyme comprising 90% sequence identity with an alkaline phosphatase (ALP) enzyme“ (emphasis added) with loop replacement(s) as quoted above, while Claim 8 further limits the library to that which expresses a recombinant enzyme comprising 90% sequence identity with SEQ ID NO:1 .  The broadest reasonable interpretation of “comprising 90% sequence identity” includes instances of greater than “90% sequence identity”, such as 91% sequence identity, 93.7% sequence identity, 95.9% sequence identity, and 97.6% sequence identity as non-limiting examples.  
However, a review of the application as filed found no literal or descriptive disclosure of an enzyme sequence comprising 90% sequence identity as recited in the claim.  For example, page 13, ¶0069, of the instant specification discloses “[p] Polypeptide embodiments further include an isolated polypeptide comprising a polypeptide having at least a 50, 60, 70, 80, 85, 90, 95, 97 or 98% identity (homology) to a polypeptide reference sequence of Reference Sequence 1 or 2” (emphasis added), where “having” is reasonably interpreted as indicating each of the exact numerical percentages in the above passage.  
Similarly, page 16, ¶0080, discloses “Embodiment 4. The method of a numbered method to make Embodiment, wherein the expression library expresses enzyme having 90% (or 95%, 97% or 98%) sequence identity with Reference Sequence 1 or 2” (emphasis added).  And page 16, ¶¶0087-0088, disclose the following:
“Embodiment 11. The method of Embodiment 10, wherein the expression library expresses enzyme having 90% (or 95%, 97% or 98%) sequence identity with Reference Sequence 1 or 2.
Embodiment 12. An ALP polypeptide having 90% sequence identity with Reference Sequence 1 or 2, but differing from Ref. Seq. 1 within one or more of the following segments: TL_1, TL_2 or TL_3, and having alkaline phosphatase activity, wherein if differences are in TL_3, a differing TL_3 comprises 3 to 10 amino acids” (emphasis added).  

The disclosures quoted above do not (A) support a recombinant enzyme “comprising 90% sequence identify with an alkaline phosphatase (ALP) enzyme” (emphasis added) and do not (B) support “comprising 90% sequence identify with an alkaline phosphatase (ALP) enzyme” (emphasis added).  
Regarding (A), the disclosures do not provide adequate literal or descriptive support for the larger genus of a library that “expresses a recombinant enzyme comprising 90% sequence identity with an alkaline phosphatase (ALP) enzyme” because the disclosures are limited by use of the narrower term “having”.  
Regarding (B), there is inadequate literal or descriptive support relating “90% sequence identity” to an alkaline phosphatase (ALP) enzyme broadly.  Instead, the disclosures of “% sequence identity” are relative to “Reference Sequence 1 or 2” (which are not described as encompassing an ALP) and relative to the TL_1, TL_2 and TL_3 segments of an ALP (see “Embodiment 12” quoted above).  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that the following suggested amendments to Claim 1’s step of “creating” would obviate the above issues:
--creating an expression library of more than a thousand recombinant clones expressing said enzyme as a recombinant enzyme, wherein the expression library expresses 

It is noted that the above suggestion includes insertion of “said enzyme as a” to address the indefiniteness rejection above. 

In addition to the above, and regarding dependent Claims 8 and 23, each of which includes the limitation of SEQ ID NO:1 (an amino acid sequence of 473 residues in the Sequence Listing filed February 1, 2022) that is not disclosed in the instant application as originally filed (see Sequencing Listing section above).  Thus there is no adequate support for SEQ ID NO:1, which is a sequence that is new matter relative to the instant application as filed.  
It is noted that correction of SEQ ID NO:1 to be the 471 residue sequence of instant Figure 2 would obviate this issue. 

In light of the foregoing, the methods of current Claims 1, 4-8, 11, 13-15, 17-19 and 21-23 are not supported by adequate literal or descriptive support.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (Proc. Natl. Acad. Sci. USA, Vol. 92, pp. 5783-5787, June 1995, in IDS filed 1/15/2020, hereafter “Brennan 1995”) in view of Brennan et al. (Protein Engineering vol.7 no.4 pp.509-514, 1994, in IDS filed 1/15/2020, hereafter “Brennan 1994”) and Quax et al. (US 2003/0036050 A1, published 2/20/2003).  
All three documents were cited in the Office Action of 12/31/2020.  
This rejection is necessitated by the amendment deleting the limitation “that does not modulate the enzyme” from the last step of “identifying” in Claim 1. 
Brennan 1995 teach mutational insertions at residues 407 and 408 of E. coli ALP as causing changes in its allosteric regulation (see e.g. pg 5783, right col., first two full paragraphs; pg 5786, Table 4 and Discussion section; and pg 5787, Figure 3).  
Brennan 1994 teach mutational insertion of a 13 amino acid V3 loop sequence from HIV-1 gp120 protein, referred to as API1 and same as one of the modified enzymes of Brennan 1995, with a ribbon diagram of ALP illustrating the location and surface location of residues 407 and 408, as well as at least the adjacent residues of 406 and 409 (and possibly 405 or 410), on ALP (see e.g. the Abstract and pg 511, Figure 1).  
Thus Brennan 1995 and/or Brennan 1994 teach “an area on the surface” (in residues 406-409 of Figure 1) “of an enzyme” (in E. coli ALP) having one “targeted loop” (in residues 406-409) with “3 or more residues without backbone hydrogen bonding” (in at least residues 406-409 because they are in a “targeted loop” of instant Figure 3B) and “having up to 10 residues” (4 residues of positions 406-409 is less than 10), which corresponds to lines 2-5 of Claims 1 and 8.
Additionally, and regarding Claims 4-6, residues 407 and 408 are within a larger segment of 5 residues (APGLT) in the E. coli ALP and so insertion of the 13 amino acid V3 loop sequence between G and L is modification of 
a segment of 5 amino acids (i.e. APGLT) by replacement with a different sequence (i.e. APG--V3 loop--LT), which corresponds to Claim 4; 
a segment of 4 amino acids (i.e. PGLT) by replacement with a different sequence (i.e. PG--V3 loop--LT), which corresponds to Claim 5; and
a segments of 3 amino acids (i.e. GLT or PGL) by replacement with a different sequence (i.e. G--V3 loop—LT or PG--V3 loop—L, respectively), which corresponds to Claim 6.
Neither Brennan 1995 nor Brennan 1994 teach creating an expression library, performing selection or screening, and identifying as present in Claims 1, 2, 4-6 and 8, or mutation by replacing segments of equal length as present in Claim 7.  
Regarding Claim 1, Quax et al. teach methods including 
creating an expression library of more than a thousand clones expressing a recombinant enzyme (see e.g. pp 1-2, ¶¶0012-0014 regarding phage display; pg 4, ¶0026 regarding a population of up to 107 phage clones; and pg 11, Claims 1 and 2);
performing selection or screening for binding to a “target substance”, enzymatic activity, and allosteric modulation by that substance (see e.g. pg 11, Claims 1-4 and 7 regarding “desired activity” and “with an effector for said enzyme” where effector is a “target substance”, and pg 8, Example 6); and 
identifying modified enzymes that are allosterically modulated (see e.g. pg 11, Claim 1 regarding “selecting an enzyme mutant” and Claims 4 and 7 regarding “effector”).  
Regarding Claim 7, Quax et al. teach methods including point mutations to the GGAKRMY amino acid sequence (see e.g. pg 11, Tables 5 and 6).  This sequence is seven residues in length, and includes 
segments of 5 amino acids (e.g. GGAKR and AKRMY) that are modified by replacement with a different sequence (see Table 6), segments of 4 amino acids (e.g. GGAK and KRMY) that are modified by replacement with a different sequence (see Table 6), and segments of 3 amino acids (e.g. GGA and RMY) that are modified by replacement with a different sequence (see Table 6), which are all replacement of segments by sequences of equal length in correspondence to Claim 7.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify and expand the methods and modified ALP of Brennan 1995 and Brennan 1994 to include 
additional mutagenesis of amino acids on the surface of E. coli ALP, including point mutations to replace one amino acid segment with another of the same length, by the creation of expression libraries of more than a thousand clones, 
performing selection or screening for binding to a “target substance”, enzymatic activity, and allosteric modulation by that substance, and 
identifying modified enzymes that are allosterically modulated as taught by Quax et al., with the reasonable expectation of successfully expanding the methods to identify and produce additional modified ALP enzymes with advantageous allosteric modulation, and beyond those recognized by an antibody against the HIV-1 gp120 V3 loop sequence, without surprising or unexpected results.  

Double Patenting -Withdrawn
In light of the cancellation of Claims 3 and 9, the previous advisory regarding a possible objection under 37 CFR 1.75 has been withdrawn. 

Allowable Subject Matter
Dependent Claims 11, 13-15, 17-19 and 21-22 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach alterations to more than one target loop (as encompassed by Claims 11, 15 and 19.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Kl
/AARON A PRIEST/Primary Examiner, Art Unit 1637